department of the treasury internal_revenue_service washington d c date uil cc el ct-104896-97 rkdelmar number release date memorandum for assistants regional_counsel criminal tax from barry j finkelstein assistant chief_counsel criminal tax cc el ct subject treasury_inspector_general_for_tax_administration the secretary recently issued treasury order setting out the authority and responsibility of the newly-created treasury_inspector_general_for_tax_administration tigta in addition the commissioner and the acting tigta recently entered into an mou regarding the investigative jurisdiction of irs-cid and the tigta copies of both documents are attached the mou project originally represented an effort by the assistant_commissioner criminal investigation and the then-chief inspector to delineate the two functions’ responsibilities to prevent disputes and facilitate cooperation the irs restructuring and reform act of p l transferred most of inspection’s functions to the tigta as well as creating expanded authority for the tigta paragraph a of the treasury order refers to the respective responsibilities of the tigta and the irs to enforce criminal_law and directs the two entities to develop policies and procedures to assure a clear delineation of their respective jurisdictions the mou is the result points of interest regarding tigta’s authority include the provision of money laundering jurisdiction mou ii and t o sec_2 a and the final say in matters regarding substantive tax offenses committed by irs personnel mou ii i and iii the treasury order states that tigta will not perform actual program operating responsibilities sec_1 g if questions arise concerning the interpretation of these documents or if you are consulted in the context of ci-tigta jurisdictional issues please call on rich delmar who may be reached on attachments
